Mr. Justice Thompson delivered the opinion of the court. Abstract of the Decision. Dismissal, nonsuit and discontinuance, § 29*—what does not constitute discontinuance of entire action. The dismissal of an action in assumpsit as against one of two defendants sued jointly, because of lack of evidence to support a judgment against such defendant, held not a discontinuance of the entire action, the • plaintiff having a right to amend his declaration and to state a cause of action and proceed against the other defendant.